Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Amendment/Request for consideration of 02/14/22.  Claims 1 – 20 are pending.  

Claim Rejections - 35 USC § 103

3,	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1 – 5, 7 – 14 and 16 – 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentz in view of Ponsini et al.  20160134660.
Regarding claims 1, 10 and 19 Wentz discloses, a computer-implemented method for identity registration, comprising:
identifying description information from a user for a secure application configured to obtain trusted data to be installed [0028, see secure module 108 as well as trusted computation];

installing the secure application in a trusted execution environment (TEE) based on the installation package data [0029, also see from secondary art 0012, see TEE]; and
adding the description information to a digital identity document of the user recorded on a blockchain [0088].
retrieving installation package data correspognding to the secure application based on
the description information;
installing the secure application on [[the]]a terminal device in a trusted execution environment (TEE) based on the installation package data; 
adding the description information to a digital identity document of the user recorded on a blockchain; and 
Wentz doesn’t expressly disclose identifying, from a user, description information of target data owned by a data owner and stored with a data provider determining that the target data is original data owned by the data owner; determining a first data retrieving application as a secure application to retrieve the target data from the data provider: and executing the secure application in the TEE to retrieve the target data from the data provider.
However Ponsini in an analogous art and similar configuration discloses wherein “…associating a user to the trusted execution environment (TEE) of his/her device in order to remotely manage sensitive applications related to the user within his/her device…” [0012].


Regarding claims 2, 11 and 20, the computer-implemented method of claim 1, comprising:
identifying enterprise identity information from the user [0093, see user identification]; 
verifying the enterprise identity information; and generating a user identifier for the user after the enterprise identity information is successfully verified [0093, also shows verification].

Regarding claims 3 and 12, the computer-implemented method of claim 2, comprising:
identifying an information receiving address from the user; and  after the user identifier is generated, generating the digital identity document, wherein the digital identity document comprises the user identifier and the information receiving address [0114, see digital signature signing for user identifier and digital identity document and see attestations, (i.e. equivalent functionality)].

Regarding claims 4 and 13, the computer-implemented method of claim 1, comprising:
obtaining a secure application query request from the user (0064, see secure computing mobile);


Regarding claims 5 and 14, the computer-implemented method of claim 1, comprising:
identifying a data acquisition request from the user; determining the secure application corresponding to the data acquisition request; executing the secure application in the trusted execution environment to process target data; and sending the processed data to a terminal device of the user [0062 see load/store request also see 0029, for TEE].


Regarding claims 7 and 16, the computer-implemented method of claim 1 and 11, wherein determining the first data retrieving application as the secure application to retrieve the target data comprises: determining a data provider of the original data; determining acquisition path information of the original data based on a registered communication address of the data provider [0094, see measuring properties of the path]; and determining the first data retrieving application based on the acquisition path information [0055, see retrieval or components].

Regarding claims 8 and 17, the computer-implemented method of claim 1 and 11, comprising: in response to determining that the target data is not the original data:


Regarding claims 9 and 18, the computer-implemented method of claim 8, wherein executing the secure application in the TEE comprises: executing the second data retrieving application in the TEE; identifying the original data based on executing the second data retrieving application; and inputting the original data to the data processing program in the TEE [0029 – 0035. See TEE]. 

Correspondence Information

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Chuck O Kendall/
Primary Examiner, Art Unit 2192